Citation Nr: 0843573	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from October 1963 to April 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio which, in pertinent part, granted the veteran's claim 
for service connection for hypothyroidism and assigned a 10 
percent disability rating, effective June 3, 2003.  

The case was previously before the Board in January 2008, at 
which time it was remanded for development.  The case has 
been returned to the Board for appellate consideration.

In March 2005, the veteran requested a hearing before a RO 
Decision Review Officer (DRO), and before a Veterans Law 
Judge (VLJ) of the Board.  The RO hearing was scheduled, but 
the veteran cancelled and elected an informal hearing 
conference in April 2005.  In June 2005, he withdrew his 
hearing request.  The Board hearing was scheduled, but the 
veteran failed to report as scheduled in October 2007.  There 
are no other hearing requests of record, so the Board deems 
his request for a hearing to have been withdrawn.  See 
38 C.F.R. § 20.704(d), (e) (2008).


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
hypothyroidism requires continuous medication for control, 
with subjective complaint of occasional cold intolerance, but 
does not cause constipation, mental sluggishness or 
disturbance, or muscular weakness.




CONCLUSION OF LAW

The criteria are not met for an initial rating in excess of 
10 percent for hypothyroidism.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.119, Diagnostic Code 7903 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the March 2004 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
hypothyroidism, such a claim is now substantiated.  As such, 
his filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  73 Fed.Reg. 23353 - 
23356 (April 30, 2008) (as it amends 38 C.F.R. § 3.159 to add 
paragraph (b)(3), effective May 30, 2008).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The statement of the case (SOC) issued in February 2005, and 
supplemental statement of the case (SSOC) issued in February 
2007, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the relevant diagnostic code 
(DC) for the veteran's hypothyroidism and included a 
description of the rating formula for all possible schedular 
ratings under the relevant diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above the disability evaluation that the RO 
had assigned.  

In addition, a February 2008 VCAA letter from VA explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post-service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as in the 
present case, where an award of service connection for a 
disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  This, in turn, will compensate the veteran for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.

Analysis

The veteran's hypothyroidism is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7903.  Under Diagnostic Code 7903, a 10 percent 
disability rating is assigned for hypothyroidism manifested 
by fatigability or continuous medication is required for 
control.  The next higher, 30 percent disability rating is 
assigned for hypothyroidism manifested by fatigability, 
constipation, and mental sluggishness.  

The Board finds that the evidence of record does not warrant 
an initial disability evaluation in excess of 10 percent.  In 
this regard, the Board notes that the objective clinical 
evidence of record, including VA treatment reports dated from 
2004 to 2006, does not show that, at anytime during the 
rating period on appeal, the veteran's hypothyroidism is 
manifested by symptoms of fatigability, constipation, or 
mental sluggishness.  At his September 2005 VA examination, 
the veteran denied experiencing constipation or cold 
intolerance.  There was no evidence of thyromegaly on 
physical examination.  While the veteran requires medication 
for control of his hypothyroidism, there was also no evidence 
of thyroid enlargement at his December 2006 VA examination.  
He reported occasional cold intolerance.  At his more recent, 
February 2008 VA examination, the veteran had normal muscle 
and deep tendon strength, without cardiovascular or 
gastrointestinal involvement.  While his thyroid was noted to 
be two times that of normal, there was also no evidence of 
gastrointestinal symptomatology.  It is also noteworthy that, 
despite the veteran's complaints of cold intolerance, 
fatigue, and mental sluggishness, the veteran has not sought 
treatment for these symptoms.  Similarly, the September 2005 
VA examiner noted that the veteran's complaints of depression 
and fatigue were associated with his nonservice-connected 
post-traumatic stress disorder (PTSD).  Accordingly, the 
Board finds that an increased disability evaluation is not 
warranted under the provisions of Diagnostic Code 7903.

The Board has also considered whether the veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  However, the record does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  See 38 C.F.R. § 3.321(b)(1).  There has been no 
objective showing by the veteran that his hypothyroidism has 
caused marked interference with his employment or has 
necessitated frequent periods of hospitalization.  As such, 
the Board finds that this case does not warrant referral to 
the Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for a higher, compensable 
rating for his hypothyroidism, on either a schedular or 
extra-schedular basis, so the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for an initial disability rating in excess of 10 
percent for hypothyroidism is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


